             Case 1:19-cv-02272-ELH Document 2 Filed 08/19/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 BRYANT P. ROWLETTE,

     Plaintiff,

     v.                                                    Civil Action No.: ELH-19-2272

 DEPT. OF VETERANS AFFAIRS,

     Defendant.



                                               ORDER


          Plaintiff Bryant P. Rowlette, who is self represented, filed suit on August 6, 2019, against

the Department of Veterans Affairs (the “Department”). ECF 1. Plaintiff alleges that the

Department failed to rehabilitate him “in a manner that would allow employability.” Id. at 6. He

cites 38 U.S.C. ECF 1.

          Mr. Rowlette did not pay the filing fee or file a Motion to Proceed in Forma Pauperis.

However, because the Complaint must be dismissed, without prejudice, he will not be required to

correct the deficiency.

          An action seeking to challenge the validity of a decision by the Board of Veterans Appeals

must be filed with the United States Court of Appeals for Veterans Claims, which has exclusive

jurisdiction to provide judicial review of final decision by the Board. See http://www.uscourts.

cavc.gov/index.php?fullsite=yes. The court’s address is: United States Court of Appeals for

Veterans Claims, 25 Indiana Avenue, NW, Suite 900, Washington, D.C. 20004-2950; the phone

number is: (202) 501-5970.
         Case 1:19-cv-02272-ELH Document 2 Filed 08/19/19 Page 2 of 2



      Accordingly, it is this 19th day of August, 2019, by the United States District Court for the

District of Maryland, hereby ORDERED that:

          1. The Complaint IS DISMISSED, without prejudice, for lack of jurisdiction;

          2. The Clerk SHALL PROVIDE a copy of this Order to Plaintiff; and

          3. The Clerk SHALL CLOSE this case.




                                                   /s/
                                            Ellen L. Hollander
                                            United States District Judge




                                               2
